Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest a power generator system, comprising: a water receptacle arrangement defining a water environment, the water receptacle arrangement including an upper end, a lower end, a water-fillable enclosure defining an upper reservoir space, and a hydro chamber defining a lower reservoir space; an impeller housed in the chamber of the water receptacle arrangement, the impeller having a bore extending between an inlet end to an outlet end thereof, the impeller outlet end disposed in fluid communication with the lower reservoir space; a water-conveyance arrangement configured at least in part to define a fluid- communicating pathway between the upper end and the lower end of the water receptacle arrangement; a water-driven first turbine configured to be operably driven by water traversing the water-conveyance arrangement; at least one ball; a ball-conveyance arrangement configured at least in part to define a ball-communicating pathway between the upper end of the water receptacle arrangement and the inlet end of the impeller bore; and a ball-driven second turbine configured to be operably driven by any of the at least one ball traversing the ball-conveyance arrangement; the impeller configured to operably generate a vortex, wherein the vortex generated by the impeller is sufficient to assist at least one ball ingressing the impeller to communicate through the impeller bore from the inlet end to the outlet end thereof and to assist at least one ball egressing the impeller to communicate from the impeller outlet end to the upper end of the water receptacle arrangement via the lower reservoir space and the upper reservoir space – and method thereof.

Systems using balls or other objects which float due to buoyancy and fall due to gravity are widely known in the art. The closest art of record is Lee (KR 20160020059), who teaches a power generating system in Figure 4 comprising two ball pathways including balls which float due to their buoyancy in a water environment, and fall due to gravity, thereby yielding a rotary force and power generation. At the same time, a water turbine (50) uses water from the water environment of the buoyant balls to generate additional energy. Other references already of record teach similar concepts. However, neither Lee nor the other references already of record include an impeller generating the vortex as recited that causes an ascension of the balls, with the impeller locate within the water receptacle and in the arrangement relative to the water-conveyance arrangement and the ball-conveyance arrangement, as recited. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify these prior art systems to yield the claimed invention without improper hindsight reasoning from applicant’s disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, August 30, 2022